EXHIBIT 10.34 SENIOR SECURED PROMISSORY NOTE $300,000 Orange County, California December 24, 2008 FOR VALUE RECEIVED, the undersigned,Location Based Technologies, Inc., a Nevada corporation(referred to herein as the “Borrower”), hereby unconditionally promises to pay to the order of Steve Finley, its endorsees, successors and assigns (the “Holder”), in lawful money of the United States, PO Box 1296, Rancho Santa Fe, CA 92067 or at such other address as the Lender may from time to time designate, the principal sum of Three Thousand Dollars 1.Terms of Repayment.Principal of and interest on this Note shall be due three months from date of issuance or upon a minuim of One million five hundred dollars ($1,500,000) net to the company is raised. a.Upon the execution and delivery of this Note, the Holder shall disburse to the Borrower the sum of $300,000, which is the principal amount. All remaining amounts outstanding under this Note shall mature and become due and payable in full on March 24, 2009 (the "Maturity Date"), subject to any prior payment required by this Note, including, without limitation. b.The Lender shall receive 100,000 shares of the Company's common retricted stock.The Holder shall receive the stock certificate within seven (7) business days of signing. 2.Interest Rate.This Note shall accrue interest on the principal for a period of three (3) months from the date of this Note at a rate of twelve percent (12%) per annum (the “Interest Rate”).Interest shall be calculated on the basis of a 365-day year for the actual number of days elapsed.All payments hereunder are to be applied first to the payment of accrued interest, and the remaining balance to the payment of principal. 3.Events of Default.If any of the events of default specified in this Section shall occur, Holder may, so long as such condition declare the entire principal and unpaid accrued interest hereon immediately due and payable, by notice in writing to the Company, this Note and any other obligations of the Borrower to the Lender, shall become due immediately, without demand or notice: a.
